DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 4, 7, 9, 12, and 18-19 are objected to because of the following informalities:  
Claim 2 line 5: it appears that “at line of drive” should read “at a line of drive”
Claim 4 line 4: it appears that “pushing on patient’s forehead” should read “pushing on the patient’s forehead”
Claim 4 line 5: it appears that “patient’s occiput” should read “the patient’s occiput”
Claim 4 line 8: it appears that “patient’s coccyx” should read “the patient’s coccyx”
Claim 7 line 3: it appears that “patent’s” should read “patient’s”
Claim 9 line 1: it appears that “a type 3patient” should read “a type 3 patient”
Claim 12 line 1: it appears that “a type” should read “the type”
Claim 18 line 5: it appears that “correcting subluxations at patient’s L5 vertebra” should read “correcting subluxations at the patient’s L5 vertebra”
Claim 19 line 1: it appears that “wherein the wherein the” should read “wherein the”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is generally indefinite as it is unclear whether the preamble or body of the claim control the scope. The preamble of the claim recites a method of treatment for fibromyalgia but the body of the claim consists only of testing the patient’s vagus and sympathetic nerves. It is unclear how this testing could be considered treatment. Thus, the preamble and body of the claim are not commensurate in scope.
	Claims 2-5 are rejected by virtue of their dependency on claim 1.
Claim 1 recites the limitations "the atlas", “the vagus nerve”, and “the sympathetic chain” in lines 2-3.  There are insufficient antecedent bases for these limitations in the claim.
Claim 2 recites the limitations "the long axis" and “the spine” in line 2.  There are insufficient antecedent bases for these limitations in the claim.
Claim 3 recites the limitation "the strength" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “vertebra(e)” in line 3, but it is not clear if a single vertebra is being claimed or a plurality of vertebrae.  If a plurality is claimed, it is not clear if this plurality is an alternative, optional, or required.  Parentheticals are used in equations and to isolate reference numerals, but are not used to recite alternative or optional pluralities.
Claim 4 recites “spreading occipital-atlas-axis spinous processes” in line 7. This recitation is generally indefinite as neither the occipital bone or atlas has a spinous process. Thus, it is unclear how one can spread these processes when only the axis has a spinous process.
Claim 5 recites the limitations "the posture" in line 3 and “the balance” in line 4.  There are insufficient antecedent bases for these limitations in the claim.
Claim 5 recites “In another embodiment;” in line 4. This recitation renders the claim indefinite as it is unclear if the tests following this recitation are included in the claimed embodiment or merely serve as an example of tests that may be utilized in other embodiments.
Claim 6 recites the limitation "the group" in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claims 7-17 are rejected by virtue of their dependency on claim 6.
Claim 9 recites the limitation “fixing the adjustment in memory” it is unclear if “the adjustment” is referring to the adjustment made to the patient’s atlas in line 2 or the adjustment made to the patient’s sacrum in line 5. Furthermore, it is unclear what steps or outcome “fixing the adjustment in memory” entails. For the purposes of this examination, this limitation will be interpreted as making the adjustments done by the chiropractor permanent.
Claim 11 recites the limitation "the group" in line 3, but appears to refer to a different group  than the group of patient types listed in claim 6. Therefore, the limitation lacks antecedent basis. Furthermore, the applicant is advised that the two groups cannot share the same name and should be differentiated. For example, applicant could rename the second group as “a discomfort group”.
Claim 18 recites “adjusting the patient’s occipital, atlas, and axis spinous processes” in line 7. This recitation is generally indefinite as neither the occipital bone or atlas has a spinous process. Thus, it is unclear how one can adjust these processes when only the axis has a spinous process.
Claim 18 recites “fixing the adjustments” in line 8. It is unclear what steps or outcome “fixing the adjustments” entails. For the purposes of this examination, this limitation will be interpreted as making secondary adjustments as necessary if the initial adjustment was unsatisfactory.
Claims 19-20 are rejected by virtue of their dependency on claim 18.
Claim 19 recites the limitation "the group" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is rejected by virtue of its dependency on claim 19.
Claim 20 recites the limitation "the vagus nerve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to a method of treating fibromyalgia using chiropractic techniques, which is an abstract idea or natural phenomenon.  Claims 1-20 do not include additional elements that integrate the exception into a practical application or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a process 
Step 2A – Prong One: Claim 1 recites an abstract idea and a natural phenomenon.  In particular, claim 1 recites the following limitations:  
Manipulating the atlas of the patient to stimulate the vagus nerve
Testing the sympathetic chain
These elements of claim 1 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper; and they involve methods of organizing human activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
These elements of claim 1 are also drawn to a natural phenomenon since they involve the body’s natural response to manipulation and adjustment. Applicant may have discovered how the body responds to specific manipulation but applicant did not invent the tissue that is adjusted nor its subsequent reaction.
Step 2A – Prong Two: Claim 1 recites no additional limitations that are beyond the judicial exception.
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea and natural phenomenon).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually. 
Claims 2-5 depend from claim 1, and recite the same abstract idea as claim 1.  Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the method). 
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea and natural phenomenon).  Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually
The analysis of claim 6 is as follows:
Step 1: Claim 6 is drawn to a process 
Step 2A – Prong One: Claim 6 recites an abstract idea.  In particular, claim 6 recites the following limitations:  
Identifying the patient as any one of a type
Treating the patient according to the identified type
These elements of claim 6 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper; and they involve methods of organizing human activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Step 2A – Prong Two: Claim 6 recites no additional limitations that are beyond the judicial exception.
Step 2B: Claim 6 does not recite additional elements that amount to significantly more than the judicial exception itself
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea and natural phenomenon).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually. 
Claims 7-17 depend from claim 6, and recite the same abstract idea as claim 6 as well as the natural phenomenon of how the body responds to manipulation.  Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the method) or describe a natural phenomenon. 
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea and natural phenomenon).  Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually
The analysis of claim 18 is as follows:
Step 1: Claim 18 is drawn to a process 
Step 2A – Prong One: Claim 18 recites an abstract idea and natural phenomenon.  In particular, claim 18 recites the following limitations:  
Correcting a patient’s atlas
Testing the patient’s hamstring
Correcting subluxations
Correcting the patient’s occiput
Adjusting the patient’s occipital, atlas, and axis spinous processes
Fixing the adjustments
These elements of claim 18 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper; and they involve methods of organizing human activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
These elements of claim 18 are also drawn to a natural phenomenon since they involve the body’s natural response to manipulation and adjustment. Applicant may have discovered how the body responds to specific manipulation but applicant did not invent the tissue that is adjusted nor its subsequent reaction.
Step 2A – Prong Two: Claim 18 recites no additional limitations that are beyond the judicial exception.
Step 2B: Claim 18 does not recite additional elements that amount to significantly more than the judicial exception itself
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea and natural phenomenon).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually. 
Claims 19-20 depend from claim 18, and recite the same abstract idea and natural phenomenon as claim 6.  Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the method) or describe a natural phenomenon. 
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea and natural phenomenon).  Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YouTube video clip entitled "Fibromyalgia, the chiropractic approach to treatment vs medical treatment," 10 pages, uploaded on April 05, 2017 by user "Advanced Chiropractic Relief". Retrieved from Internet: <https://www.youtube.com/watch?v=taBMaOpGZIk> hereinafter ACR video.
Regarding claim 1, A method of treating fibromyalgia in a patient in need thereof, the method comprising: 
manipulating the atlas of the patient to stimulate the vagus nerve (ACR video time 9:28 - 9:35 The patient’s head is rotated which manipulates the atlas and stimulates the vagus nerve. See the below Fig. 1); 
testing the sympathetic chain of the patient (ACR video time 3:40 – 3:50 See the below Fig. 2).  
Regarding claim 2. The method of claim 1, wherein the step of manipulating the atlas of the patient comprises: 
positioning the atlas relative to the long axis of the spine at a 45 degree angle bilaterally anterior-to-posterior (A-P) and lateral-to-medial (L-M), or posterior-to- anterior (P-A) and L-M; and 
adjusting by hand at line of drive of A-P and superior-to-inferior (S-I), or P-A and S- I (ACR video time 9:28 - 9:35 See the below Fig. 1).  
Regarding claim 3. The method of claim 1, wherein the step of testing the sympathetic chain comprises testing the strength of the patient's hamstring (ACR video time 3:40 – 3:50 See the below Fig. 2).    
Regarding claim 6. A method of treating a neuromuscular discomfort in a patient in need thereof, the method comprising: 
identifying the patient as any one of a type selected from the group consisting of type 1, type 2, type 3, and type 4 (ACR video time 3:50-3:55 The chiropractor diagnosis a problem with the patient. Patients having different problems are inherently different types of patients.  The diagnosis of a problem in a patient is necessarily placing the patent as a particular type of patient. See the below Fig. 6);  
treating the patient according to the identified type (ACR video time 3:55-13:55 The chiropractor treats the patient based on the identified problems. See the below Figs. 1, 3, and 4).  
Regarding claim 7. The method of claim 6, wherein a type 1 patient is treated by: 
adjusting the patient's atlas (ACR video time 9:28 - 9:35See the below Fig. 1) ; and 
stimulating the patent's parasympathetic (ACR video time 9:28 - 9:35 The patient’s head is rotated which manipulates the atlas and stimulates the vagus nerve. The vagus nerve is part of the parasympathetic nervous system. See the below Fig. 1).  
Regarding claim 8. The method of claim 6, wherein a type 2 patient is treated by: 
adjusting the patient's atlas (ACR video time 9:28 - 9:35 The patient’s head is rotated which manipulates the atlas and stimulates the vagus nerve. The vagus nerve is part of the parasympathetic nervous system. See the below Fig. 1); 
stimulating the patient's parasympathetic (ACR video time 9:28 - 9:35 The patient’s head is rotated which manipulates the atlas and stimulates the vagus nerve. The vagus nerve is part of the parasympathetic nervous system. See the below Fig. 1); 
adjusting the patient's extremities (ACR video time 2:40 – 5:05 The chiropractor first evaluates the patient’s leg length then adjusts it through chiropractic techniques. See the below Fig. 7); 
adjusting the patient's vertebrae (ACR video time 4:00 – 4:55 See the below Fig. 3); and 
having the patient perform physical exercise (ACR video time 6:55-7:00 The chiropractor has the patient sit up from a supine position. This movement requires exertion by the patient and thus qualifies as exercise. See the below Fig. 8).  
Regarding claim 9. The method of claim 6, wherein a type 3 patient is treated by: 
adjusting the patient's atlas (ACR video time 9:28 - 9:35 The patient’s head is rotated which manipulates the atlas and stimulates the vagus nerve. The vagus nerve is part of the parasympathetic nervous system. See the below Fig. 1); 
stimulating the patient's parasympathetic (ACR video time 9:28 - 9:35 The patient’s head is rotated which manipulates the atlas and stimulates the vagus nerve. The vagus nerve is part of the parasympathetic nervous system. See the below Fig. 1); 
toggling the patient's atlas (ACR video time 4:45-4:55 The chiropractor uses what appears to be the toggle recoil technique to make adjustments along the length of the patient’s spine. See the below Fig. 9); 
adjusting the patient's sacrum (ACR video time 4:10-4:20 The chiropractor adjusts the patient’s sacrum and SI joint. See the below Fig. 10);
fixing the adjustment in memory (As best understood in light of the 35 USC § 112(b) issue above. See the below Figures 1, 2, and 4 which display various adjustments being made by the chiropractor. These adjustments are fixed into memory as they are being made so that the adjustments are permanent); and 
having the patient perform hemispheric exercises (ACR video time 3:40 – 3:50 See the below Fig. 2 The chiropractor has the patient first lift their right leg then the left leg. The right leg lift is a left hemispheric exercise and the left leg lift is a right hemispheric exercise).  
Regarding claim 11. The method of claim 6, wherein the neuromuscular discomfort is selected from the group consisting of fibromyalgia, chronic fatigue, neuralgia, and pain (ACR video time 0:10-0:15 The chiropractor notes that the patient has been diagnosed with fibromyalgia).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the ACR video in view of Austin US Patent Application Publication Number US 2003/0199792 A1 hereinafter Austin.
Regarding claim 4, the ACR video discloses the method of claim 1. The ACR video further discloses the method comprising after the testing of the sympathetic chain of the patient: 
adjusting the atlas or vertebra(e) at L5 or above (ACR video time 4:00 – 4:55 See the below Fig. 3); 
testing the patient's hamstring (ACR video time 3:40 – 3:50 See the below Fig. 2); and 
adjusting the patient's dura mater by spreading occipital-atlas-axis spinous processes while anchoring patient's coccyx and sacrum (ACR video time 9:15 – 9:20 coccyx and sacrum are anchored by being in contact with the table. The occipital-atlas-axis complex is spread by pulling up on the patient’s head. See the below Fig. 4).  
The ACR video fails to explicitly disclose adjusting the atlas by pushing on patient's forehead with one hand while holding patient's occiput in the other hand. However, the ACR video does disclose adjusting the atlas while holding patient's occiput (ACR video time 9:28 - 9:35 See the below Fig. 1 where the chiropractors fingers appear to support the occiput while the palms rest on the temples).
Austin teaches a method for manual assessment, diagnosis, and treatment of dysfunctions, abnormalities, or injuries to soft tissue and joints. Thus, Austin falls within the same field of endeavor as the applicant’s invention.
Austin teaches a variety of techniques and hand placements to assist in the treatment of soft tissue and joint problems (Figs 2-48). In particular, Austin teaches a treatment for soft tissue and joint problems in the neck including the Sternocleidomastoid muscle. Austin teaches that during this manipulation of the neck, one of the practitioner’s hands is placed on the head (Paragraph 0161). Figure 31 illustrates that the hand can be placed on the patient’s forehead. This shows that placing a hand on the patient’s forehead is a viable location when performing manipulations of the neck and spine.
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to alter the hand placement of the ACR video to place one hand on the forehead as in Austin because the positioning is still acceptable for performing manipulations of the neck and spine and is more comfortable for the practitioner.

Claims 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the ACR video in view of YouTube video clip entitled “Chiropractic assessment, reflexes, muscle tests, sensation Chiropractor," 2 pages, uploaded on August 12, 2011 by user "Complete Care Health". Retrieved from Internet: < https://www.youtube.com/watch?v=sAL3y8gddvI> hereinafter CCH video
Regarding claim 5, the ACR video discloses the method of claim 1. The ACR video further discloses the method comprising testing the patient before manipulating the atlas of the patient (CR video time 1:25-2:00 See the below Fig. 5), said testing comprising any one or more of: 
checking the posture of the patient from lateral and posterior views (ACR video time 1:25-2:00 show posterior posture evaluation. See the below Fig. 5 ACR video time 3:00-3:40 show lateral posture evaluation);  
performing neurological tests on the patient (ACR video time 2:37-2:41 Chiropractor states that the orthopedic and neurological evaluations have been completed earlier); and  
performing brain hemispheric tests on the patient (ACR video time 3:40 – 3:50 See the below Fig. 2 The chiropractor has the patient first lift their right leg then the left leg. The right leg lift is a left hemispheric test and exercise and the left leg lift is a right hemispheric test and exercise).  
The ACR video fails to disclose the method testing comprising testing the balance of the patient or performing primary reflex tests on the patient;
The CCH video teaches a number of general activities that can be performed to test the patient’s reflexes, muscular control, balance, and cranial nerves (CCH video time 7:52-8:30 discusses a summary of what was tested).  Thus, it falls within the same field of endeavor as the applicant’s invention.
The CCH video teaches that a chiropractor may choose to test the reflexes of a patient (CCH video time 1:18-2:10 See the below Fig. 11) and the balance of a patient (CCH video time 2:45-3:00 While the chiropractor does not explicitly state he is testing balance, the action of standing on ones heels then transitioning to standing on your toes is inherently a test of balance. See the below Fig. 12).
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the reflex and balance tests shown in the CCH video with the method shown in the ACR video because incorporating more tests into the method allows the chiropractor to gather more information about the patient’s condition and make a better informed treatment plan.
Regarding claim 12, the ACR video discloses the method of claim 6. The ACR video further discloses the method comprising wherein the step of identifying the patient as any one of a type (ACR video time 3:50-3:55 The chiropractor diagnosis a problem with the patient and since no descriptions of the various types are provided. Patients having different problems are inherently different types of patients.  The diagnosis of a problem in a patient is necessarily placing the patent as a particular type of patient. See the below Fig. 6) selected from the group consisting of type 1, type 2, type 3, and type 4 comprises:
 checking the patient's posture (ACR video time 1:25-2:00 See the below Fig. 5); 
performing a neurological test on the patient (ACR video time 2:37-2:41 Chiropractor states that the orthopedic and neurological evaluations have been completed earlier); and 
performing a hemispheric test on the patient (ACR video time 3:40 – 3:50 See the below Fig. 2 The chiropractor has the patient first lift their right leg then the left leg. The right leg lift is a left hemispheric test and exercise and the left leg lift is a right hemispheric test and exercise).  
The ACR video fails to disclose the method testing comprising testing the balance of the patient or performing reflex tests on the patient;
The CCH video teaches that a chiropractor may choose to test the reflexes of a patient (CCH video time 1:18-2:10 See the below Fig. 11) and the balance of a patient (CCH video time 2:45-3:00 While the chiropractor does not explicitly state he is testing balance, the action of standing on ones heels then transitioning to standing on your toes is inherently a test of balance. See the below Fig. 12).
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the reflex and balance tests shown in the CCH video with the method shown in the ACR video because incorporating more tests into the method allows the chiropractor to gather more information about the patient’s condition and make a better informed treatment plan.
Regarding claim 13, the ACR video in view of the CCH video discloses the method of claim 12. The ACR video further discloses the method comprising wherein the step of checking the patient's posture comprises performing a posture check on a plumb line from a lateral view and a posterior view (ACR video time 1:25-2:00 show posterior posture evaluation. See the below Fig. 5 ACR video time 3:00-3:40 show lateral posture evaluation. The patient appears to be standing and laying with their spine in a straight line which is sufficient to anticipate the limitation of “on a plumb line”).  

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over an obvious variation of the ACR video in view of “Shaw Chiropractic Group Exam Glossary”. Glossary [online]. Shaw Chiropractic Group, 2019 [retrieved on 2022-12-14]. Retrieved from the Internet: <URL: https://web.archive.org/web/20191022181430/http://shawchiropractic.com/attorney/exam-glossary/> hereinafter Shaw; further in view of “Essential Oils Used in the Chiropractic and Acupuncture Office”. Webpage [online]. Acupractic Natural Healing Center, Dr. Lisa Oskardmay, 2019 [retrieved on 2022-12-14]. Retrieved from the Internet: <URL: https://acudocnc.com/essential-oils-used-in-the-chiropractic-and-acupuncture-office/> hereinafter Oskardmay.
Regarding claim 10. The method of claim 6, wherein a type 4 patient is treated by: 
adjusting the patient's atlas (ACR video time 9:28 - 9:35 The patient’s head is rotated which manipulates the atlas and stimulates the vagus nerve. The vagus nerve is part of the parasympathetic nervous system. See the below Fig. 1); 
fixing the patient's dura mater (ACR video time 9:15 – 9:20 The occipital-atlas-axis complex is spread by pulling up on the patient’s head. This adjusts the patient’s dura mater. See the below Fig. 4)); 
Shaw is a website of a chiropractic group that provides a glossary of some of the tests they frequently utilize during exams. Thus, it falls within the same field of endeavor as the applicant’s invention.
Shaw teaches a variety of tests that stimulate patients with a tuning fork (Shaw page 2 “Auditory Nerve Disorder Tests”). Shaw further teaches several methods of percussive-tapping tests that can be performed anywhere on the body (Shaw page 12 “Hueter’s Fraction Sign”).
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the tests listed on the Shaw website with the chiropractic method of the ACR video because the listed tests were well known at the time and would allow the chiropractor to test for a wide range of ailments and better treat their patient.
Neither the ACR video nor Shaw teaches the use of essential oils. 
Oskardmay teaches that the use of essential oils in both acupuncture and chiropractics can help enhance treatment (Oskardmay Paragraph 01). Thus, it falls within the same field of endeavor as the applicant’s invention.
Oskardmay teaches that essential oils either applied directly or diffused in the air can be useful for treating various conditions. Furthermore, the use of essential oils provides the patient with something they can take home with them for further use. (Oskardmay Paragraph 01)
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the method of the ACR video in view of Shaw with the essential oil use of Oskardmay because using essential oils is helpful for treating a variety of conditions and provide the patient a take home therapy.

Claims 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the ACR video in view of the CCH video further in view of Shaw
Regarding claims 14, 16, and 17, the ACR video in view of the CCH video discloses the method of claim 12. 
The ACR video in view of the CCH video method fails to disclose the method comprising of the following specific tests: testing the patient's balance using one or more of a Fukuda test, Romberg's test, and modified Romberg's test; the neurological test comprising of one or more of a heel walk / toe walk test, and reflex tests for C6, C7, T1, L4, L5, and S1; the hemispheric test comprising of one or more of a parietal test, a Rinne/Weber 128Hz tuning fork test, an eye sign test, a pupil sign test, a palate arc sign test, and a uvula sign test.  
Shaw teaches a variety of chiropractic tests that are regularly utilized. Specifically, it teaches the use of the Romberg test (Page 3 “Posterior Column Disorders), the heel/toe walk test (Page 3 “Posterior Column Disorders), and various eye tests (Pages 3-4 “Cranial nerve Testing”).
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the tests listed on the Shaw website with the chiropractic method of the ACR video because the listed tests were well known at the time and would allow the chiropractor to test for a wide range of ailments and better treat their patient.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the ACR video in view of the CCH video further in view of Melnikov Russian Patent Number 2459578 C1 hereinafter Melnikov.
Regarding claim 15,  the ACR video in view of the CCH video discloses the method of claim 12. 
The ACR video in view of the CCH video fails to disclose testing the patient's reflexes by performing an asymmetrical tonic neck reflex test and a Moro's reflex test.  
Melnikov teaches methods for determining perinatal pathology of the central nervous system at the cervical level using reflex responses (Abstract). Thus, Melnikov falls within the same field of endeavor as the applicant’s invention.
Melnikov teaches that the Moro’s reflex and the asymmetric cervical tonic reflex tests are both known methods that are useful in identifying cerebral palsy and other brain pathologies in infants (Page 3 Paragraphs 1-5).
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the Moro’s reflex test and the asymmetric tonic neck reflex test of Melnikov into the method of the ACR video in view of the CCH video because traditional reflex tests are not always effective if the patient is an infant, and these are effective reflex tests for determining neurological pathology in children. 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the ACR video in view of YouTube video clip entitled “15 Years of frozen shoulder pain… gone in seconds (occiput chiropractic adjustment)," 2 pages, uploaded on August 12, 2011 by user "Dr. Doug Willen: House of Chiro". Retrieved from Internet: < https://www.youtube.com/watch?v=dZWCwUuZV8k> hereinafter Willen video
Regarding claim 18 the ACR video discloses a method of treating a neuromuscular discomfort in a patient in need thereof, the method comprising:  
correcting the patient's atlas (ACR video time 9:28 - 9:35 See the below Fig. 1);  
testing the patient's hamstring (ACR video time 3:40 – 3:50 See the below Fig. 2);  
correcting subluxations at patient's L5 vertebra (ACR video time 4:00 – 4:55 See the below Fig. 3);  
adjusting the patient's occipital, atlas, and axis spinous processes (ACR video time 9:15 – 9:20 See the below Fig. 4); and  
fixing the adjustments (As best understood in light of the 35 USC § 112(b) issue above. See the below Fig. 3. At video time 4:50-4:55 the chiropractor notes that one vertebra was not adjusted as intended and goes back down along the spine to make the desired adjustment).  
ACR fails to disclose the method further comprising correcting the patient's occiput. 
The Willen video teaches how to correct a patient’s occiput through chiropractic method as well as how to identify occiput misalignment (Willen video time 1:00-2:30 See the below Fig. 13). Thus, it falls within the same field of endeavor as the applicant’s invention.
The Willen video teaches a method for correcting a patient’s occiput position (Willen video time 2:40-3:15 See the below Fig. 14).
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the occiput correction of Willen into the method of the ACR video because doing so creates a more comprehensive treatment method that is applicable to a broader range of patient types.
Regarding claim 19, the ACR video in view of the Willen video discloses the method of claim 18. The ACR video further discloses the method wherein the wherein the neuromuscular discomfort is selected from the group consisting of fibromyalgia, chronic fatigue, neuralgia, and pain (ACR video time 0:10-0:15 The chiropractor notes that the patient has been diagnosed with fibromyalgia).  
Regarding claim 20, the ACR video in view of the Willen video discloses the method of claim 19. The ACR video further discloses the method wherein correcting the patient's atlas involves the patient looking left and right, and stimulates the vagus nerve and sympathetic chain (ACR video time 9:28 - 9:35 The patient’s head is rotated which manipulates the atlas and stimulates the vagus nerve. The patient’s field of view is also rotated to the left and right as the head is turned. See the below Fig. 1).


    PNG
    media_image1.png
    722
    1278
    media_image1.png
    Greyscale
Figures


    PNG
    media_image2.png
    711
    1283
    media_image2.png
    Greyscale
Fig 1. The patient’s head is rotated approximately 45 degrees along the anterior-to-posterior (A-P) and lateral-to-medial (L-M) planes. This manipulates the atlas and stimulates the vagus nerve. 

Fig 2. The patient’s sympathetic nervous system is tested by testing the strength of the hamstring.

    PNG
    media_image3.png
    715
    1272
    media_image3.png
    Greyscale
Fig. 3 The patient’s vertebrae are adjusted. The chiropractor adjusts along the full length of the spine from video time 4:00 through 4:55.

    PNG
    media_image4.png
    715
    1277
    media_image4.png
    Greyscale

Fig. 4 The patient’s occipital atlas axis complex is spread out by applying tension along the long axis of the spine.

    PNG
    media_image5.png
    714
    1273
    media_image5.png
    Greyscale
Fig. 5 The chiropractor evaluates posture and range of motion in the neck prior to adjustments.


    PNG
    media_image6.png
    704
    1278
    media_image6.png
    Greyscale

Fig. 6 The chiropractor identifies a problem with the patient.

    PNG
    media_image7.png
    719
    1275
    media_image7.png
    Greyscale
 

    PNG
    media_image8.png
    715
    1277
    media_image8.png
    Greyscale
Fig. 7 The chiropractor evaluates the patient’s extremities then adjusts them based on his findings.

Fig. 8 The chiropractor has the patient sit up from a supine position. The chiropractor has the patient move about in various ways throughout the session any of which could be considered physical exercise.

    PNG
    media_image9.png
    716
    1274
    media_image9.png
    Greyscale

Fig. 9 The chiropractor uses what appears to the toggle recoil technique along the entire length of the spine.


    PNG
    media_image10.png
    713
    1278
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    713
    1277
    media_image11.png
    Greyscale
Fig. 10 The chiropractor adjusts the patient sacrum and SI joint.


    PNG
    media_image12.png
    708
    1272
    media_image12.png
    Greyscale
Fig. 11 The chiropractor tests various reflexes of the patient.


    PNG
    media_image13.png
    704
    1274
    media_image13.png
    Greyscale
Fig. 12 The chiropractor has the patient stand first on their heels then transition to standing on their toes.



    PNG
    media_image14.png
    711
    1272
    media_image14.png
    Greyscale
Fig. 13 Method of testing for occiput misalignment.

Fig. 14 Chiropractic adjustment of the Occiput

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW ERIC OGLES whose telephone number is (571)272-7313. The examiner can normally be reached M-F 8:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on Monday-Friday from 9:00AM – 4:00PM at (571) 272 – 7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW ERIC OGLES/Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791